COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-388-CV

MICHELLE D. MARTZ, D.C. AND                                   APPELLANTS
TRINITY WELLNESS CENTER, P.C.                               AND APPELLEES

                                        V.

ERIC HALE AND MARGARET HALE                                    APPELLEES
                                                          AND APPELLANTS


                                    ----------

           FROM THE 362nd DISTRICT COURT OF DENTON COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the parties’ “Agreement Regarding Disposition Of

Appeals,” which we construe to be a motion for disposition. It is the court’s

opinion that the motion should be granted in part and denied in part.2




      1
          … See Tex. R. App. P. 47.4.
      2
       … The parties ask us to render a judgment affirming in part and setting
aside in part. We cannot do both. Rule 42.1(a)(2) permits us only to either
render judgment effectuating the parties’ agreements or set aside the trial
court’s judgment and remand the case to the trial court for rendition of
judgment in accordance with the agreement.            See Tex. R. App. P.
42.1(a)(2)(A), (B); Cunningham v. Cunningham, 2-08-362-CV, 2008 WL
5479677, at *1 (Tex. App.—Fort Worth Oct. 30, 2008, no pet.) (memo op.).
Accordingly, without regard to the merits, we vacate the trial court’s judgment

and remand the case to the trial court for rendition of a judgment in accordance

with the parties’ settlement agreement.3

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue.4




                                                       PER CURIAM


PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: April 23, 2009




      3
      … See Tex. R. App. P. 42.1(a)(2)(B), 43.2(d); Innovative Office Sys., Inc.
v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).
      4
          … See Tex. R. App. P. 43.4.